 136DECISIONSOF NATIONAL LABOR RELATIONS BOARDRoper Corporation,Williamsburg DivisionandUnitedSteelworkers of America,AFL-CIO-CLC, FrankTaylor,and James E. Lambdin.Cases 9-CA-7903,9-RC-10128, 9-CA-7976, and 9-CA-8104September 3, 1974DECISION, ORDER, AND CERTIFICATIONOF REPRESENTATIVEBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn May 30, 1974, Administrative Law Judge Rob-ert E. Mullin issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Roper Corporation,Wil-liamsburg Division, Williamsburg, Kentucky, its offi-cers, agents,successors,and assigns,shall take theaction set forth in the said recommended Order.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validballots have beencastforUnited Steelworkers ofAmerica, AFL-CIO-CLC, and that, pursuant to Sec-tion 9(a) of the National Labor Relations Act, asamended, the foregoing labor organization is the ex-clusive representative of all the employees in the fol-lowing appropriate unit for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, or other conditions of employment:All production and maintenance employees oftheEmployer at its Williamsburg, Kentuckyplant excluding all office clerical employees, pro-fessional employees, guards and supervisors asdefined in the Act.DECISIONSTATEMENT OF THE CASEROBERTE.MULLIN, Administrative Law Judge: This con-solidated proceeding, with all parties represented, was heardon January 8, 9, and 10 and April 18, 1974, in London,Kentucky. The complaint in Case 9-CA-7903 wasissued onNovember 16, 1973, the complaint in Case 9-CA-7976 onOctober 31, 1973, and the I complaint in Case 9-CA-8104on December 18, 1973.2 All of these complaints alleged thatthe Respondent had engaged in numerous violations of Sec-tion 8(a)(1) and that it had violated Section 8(a)(3) in theterminations of Roger Bird, Frank Taylor, and James E.Lambdin.In answers,duly filed, the Respondent concededcertain facts with respect to the operation of its business, butitdenied the commission of any unfair labor practices.In Case 9-RC-10128, upon a representation petition filedby the Union and a stipulation for certification upon con-sent election, an election was held on June 29, 1973, amongthe production and maintenance employees working at theEmployer's plant in Williamsburg, Kentucky. The tally ofballots showed that of approximately 73 eligible voters, 73cast ballots of which 47 were for the Union and 26 wereagainst.There were no challenged ballots. On July 9, 1973,the Employer timely filed objections to conduct affectingthe results of the election. On September 21, 1973, the Re-gional Director, after an investigation, issued a report onobjections wherein he recommended that the Board over-rule the Employer's objections in their entirety. On October9, 1973, the Employer filed timely exceptions with respectto Objections 3 and 5, contending that the election shouldbe set aside or, in the alternative, that a hearing be held.On November 16, 1973, the Board issued an order direct-ing hearing wherein it found that Objection 3 raised materi-al factual issuesregarding the preelection conduct of FrankTaylor, identified by the Employer as a warehouseforeman.Accordingly, it ordered that a hearing be held to resolve theissues raisedwith respect to Objection 3, including the al-leged supervisory status of Frank Taylor, and that a reportand recommendations on these issues be prepared on thebasis of the record developed at the hearing.On December 18, 1973, the Acting Regional Director forRegion 9 issued an order consolidating Case 9-RC-10128with Cases 9-CA-7903 and 9-CA-7976 for the purpose ofhearing,ruling,and decision by an Administrative LawJudge.The original hearing in the above-numbered cases openedon January 8 and continued through January 10, 1974. Onthe latter date, and after both the General Counsel and theRespondent had rested, the General Counsel moved to a-mend the complaint to allege that even if Frank Taylor wasfound to be a supervisor, his termination constituted a viola-tion of Section 8(a)(1) of the Act. The Respondent opposedthismotion on various grounds. I granted the GeneralCounsel's motion to amend, but allowed the Respondent 151The chargein Case 9-CA-7903was filed onJuly 16, 1973, andthe chargeinCase9-CA-7976 on August 20, 1973.2 The originalcharge in Case9-CA-8104 wasfiled on October29, 1973,and an amended charge was filed onDecember 3, 1973. ROPERCORPORATIONdays to present a memorandum on its position, whereuponthe hearing was adjournedsine die.On January 25, 1974, the Respondent submitteditsmem-orandum, along with a number of proposed exhibits. In themeantime, the Respondent requested the General Counselof the Board to direct his representatives in the case towithdraw their motion to amend the complaint.In a letterdated February 18, 1974, the General Counsel of the Boarddenied this request, but joined with the Respondent in amotion to reopen the hearing for the purpose of takingevidence on the issues raised by the amendment of thecomplaint. Thereafter, on March 19, 1974, I issued an orderreceiving in evidence the documents enumerated in theRespondent's motion of January 25, 1974, and granting themotion to reopen the hearing for the purpose of takingtestimony on the issues raised by the amendment of thecomplaint as to Frank Taylor. On April 18, 1974, the hear-ing was reopened for the aforesaid purpose. After the par-tieswere accorded an opportunity to present all relevantand material evidence, the hearing was closed on that date.On May 20, 1974, the General Counsel and the Respondentsubmitted able and comprehensive briefs. Motions to dis-miss,made by the Respondent at the close of the hearingand renewed in its brief, are disposed of as appears hereinaf-ter.4Upon the entire record inthese cases, including my obser-vation of the witnesses and their demeanor on the witnessstand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation,is engaged inthemanufacture of tractors and shredder baggers at itsplant in Williamsburg, Kentucky, the only one of its facili-ties involved herein. At this plant during the 12 monthspreceding issuance of the complaints, a representative peri-od, the Respondent had a direct outflow of its productsvalued in excess of $50,000 which it sold and shipped ininterstate commerce directly from its place ofbusiness inWilliamsburg, Kentucky, to customers located outside theState of Kentucky. Upon the foregoing facts, the Respon-dent concedes and the undersigned finds that Roper Corpo-ration,Williamsburg Division, is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC, hereincalled the Union,is a labor organizationwithin themeaningof the Act.3All documents received in evidence by the order of March 19, 1974, havebeen added to the exhibit file. In addition, the order itself,designated ALJExh. 1, has been appended to the exhibit file.4 On May 20,1974, and simultaneously with the submission of its brief, theRespondent filed a motion to correct the transcript as to the testimony of LeeFraser.For reasons that appear later in this Decision (sec. IV.infra)thismotion isgranted.III.THE ALLEGED UNFAIR LABOR PRACTICES137A. The Alleged Interference, Restraint, and Coercion; Find-ings and Conclusions in Connection TherewithDuring the course of the period from May through June1973 5 when the Union was engaged in its organizationaldrive, the Respondent had its supervisors and foremen keepit informed as to the progress of the campaign. GeneralManager Lawrence Brobst testified that before the electionthe management believed that on the basis of the informa-tion and estimates which were secured in this fashion, theUnion would not get more than 24 votes.Executive Vice President Jamie Gibson, Industrial Rela-tionsManager Paul Stottsberry, OperationsManagerCharles Lee, General Foreman George Miller, ProductionManager H. G. Randolph, and General Manager Law-rence Brobst all had a number of conversations with theemployees during this period. The General Counsel allegedthat certain conduct of the above-named management per-sonnel constituted interference, restraint, and coercion.These allegations are denied by the Respondent in theirentirety. The evidence as to the incidents in question willnow be considered.Employee Dessie O. Neeley testified that about 3 weeksbefore the election Industrial Relations Manager Stottsber-ry "asked me if I had heard about the Union and if I had,how I felt about it.... " Neeley told Stottsberry that shethought the Union would come into the plant. About a weekbefore the election and while Neeley was wearing a unionbadge, Stottsberry stopped to inquire as to what the badgemeant. When she characterized the organizational symbolas a "little button that matches my outfit," Stottsberry toldher that she knew little about the subject matter of thebutton. Neeley replied that she was learning more about thesubject every day. Neeley was a credible witness and hertestimony was not denied or contradicted by Stottsberrywhen he was on the stand.Employee Ima Jene Harmon testified that about June 21,Stottsberry asked her how she thought the election wouldturn out and that she replied that she was not sure, but thatin any event she was not worried about the outcome. Stotts-berry, however, declared that he was worried and, accord-ing to Harmon asked, "if I could see my way clear he wouldlike for me to be for the company." Harmon's account ofthis conversation was credible and it was not denied orcontradicted by Stottsberry.Employee Robert J. Smith testified that about 2 daysbefore the election Stottsberry spoke to him about the orga-nizational campaign twice and that on the first occasion hetold Smith the employees did not need a union and that thenext time he declared "We don't need a Union in the RoperCorporation." According to Smith, during the first of theseexchanges he told Stottsberry that he was for the Union.Smith's testimony was credible. When on the stand himself,Stottsberry made no reference to Smith's testimony.Itwas not a violation of the Act for Stottsberry to urgethat Harmon support the Company in the election or to tell5All dates that appear hereinafter are for the year 1973 unless specificallynoted otherwise. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith that the employees did not need a union in the Roperplant.His comments of that character were no more thanviews or opinions which were protected by Section 8(c) ofthe Act.On the other hand,itwas not permissible for Stotts-berry toquestion employee Neeley as to whether she hadheard about the Union and to ask her how she felt aboutitor to question employee Harmon as to how she thoughtthe election would turn out. This latter conduct constituteda violation of Section 8(a)(1).Tyson and Van,Inc.,176NLRB 141 (1969);AssociatedMills, Inc.,190 NLRB 113(1971), enfd.474 F.2d 1351 (C.A. 7, 1973).6Employee Ima Jene Harmon testified that about a weekbefore the election ExecutiveVicePresident Gibson toldher that"the Union couldn't do anything for us that theCompany couldn't do. If we would just give the Companya chance." Harmon further testified that during this sameweek she was in Gibson'soffice and that while there heasked her,with reference to the election, "how I thought itwas going to go."Accordingto Harmon,she declined toanswer on the ground that she had friends on both sides ofthe representationcontroversy.Gibson conceded havinghad a conversation with Harmon on both occasions, but hedenied that in the second discussion he had asked her whatshe thought would be the outcome of the election.As foundearlier,Harmon was a credible witness. Although it is evi-dent that Gibson's comments to the employees were gener-ally protected expressions of his views,it is my conclusionthat in the second conversation he, in effect, questionedHarmon as to whether she thoughtthe Unionwould win theelection.Employee Robert Vanderpool testified that about 2 daysbefore the election Vice President Gibson and GeneralManager Brobst called him from the paint room where hewas at work.Accordingto Vanderpool,Gibson referred tothe fact that the employee was wearing a union badge andthen said"I see you have a Union button on ... I thoughtyou was a company man and I said,no, and he said I wishyou would vote no in the election. I wish youwould help uswin the election."Gibson acknowledged having had a con-versation withVanderpoolon this occasion and that it cov-ered the subject about which the employee testified. Hedenied,however,having said that he thought Vanderpoolwas a"company man."Brobst also denied having heardGibson use the characterization that the employeeattribut-ed to him.Although Vanderpoolwas a generally crediblewitness it is my conclusion that as to this conversation Gib-son was the more credible in denying having used the termin question.EmployeeWoodrowMoses testified that the day beforethe election Gibson and Brobst visited him at work.Accord-ing to Moses,they asked him why he was for the Union andthen asked whether he would help them during the election.Moses testified that he told them why he felt there shouldbe a union in the plant and Gibson concluded the conversa-6"... this unjustified questioningof the employees, approximately Iweek before the scheduled election, constituted unlawful probing into theemployees'reasons for supportingthe Unionwhich tended to interfere with,restrain,and coercethemin thefree exercise of their Section7 rights."Associated Mills, Inc., supra;see also:Essex Wire Corpiraton,188 NLRB 397(1971), enfd.as to thispoint 496 F.2d 862 (C.A. 6, 1972).tion by asking him to reflect on what he and Brobst hadsaid.Gibson denied having asked Moses why he was for theUnion, but testified that he told the employee that he hopedhe would vote "No." According to Gibson "I said to Woodywe'd certainly appreciate your support in the upcomingelection, if you see your way, we'd appreciateit." In thisinstance, Gibson appeared the more credible and his ver-sion of the conversation with Moses is found to be the moreaccurate.On the basis of the foregoing findings as to Gibson'sdiscussions with employees shortly before the election it isapparent that his credited remarks to both employees Van-derpool and Moses were attempts at persuading these indi-viduals to the Respondent's point of view, but that, in sodoing,Gibson did not exceed the bounds of protectedspeech. On the other hand, he was not free toquestionemployee Harmon as to whom she thought would win theelection and by Gibson's conduct in this regard, the Re-spondent violated Section8(a)(1).Employee Claude Huddleston, a laborer at the plant,testified that about a week before the election General Man-agerBrobst came to where he was working and asked whathe thought about the election. According to Huddleston, "Itold him that I knew the Company had senthim and I wassorry . . . he had to be there because I believe[d] the Unionwas coming in...... Huddleston testified that Brobst thenalluded to the fact that Huddleston was one of the olderemployees at the plant and concluded the conversation witha request that Huddleston talk to his coworkers and askthem to vote against the Union. Brobst acknowledged hav-ing discussed the election with Huddleston during this peri-od, but testified that he only told the employee that theCompany would appreciate his support in the forthcomingelection. Huddleston was a persuasive witness, throughoutboth direct and cross-examination. Consequently, it is myconclusion that the conversation with Brobst occurred sub-stantiallyas the employee described it. The generalmanager's inquiry as to what Huddleston thought about theelection was not protected. In pursuing this line of question-ing with Huddleston, Brobst's action constitutedinterfer-ence, restraint, and coercion within themeaning of Section8(a)(1).Engineered Steel Products,188 NLRB 298 (1971)?Huddleston testified that during the week of the electionOperations Manager Miller told him that he wasconsider-ing Huddleston for a foreman's post on the paint line. Ac-cording to Huddleston, during this conversation Millerreferred to the employees on the paint line who were wear-ing union badges and declared "the Companyis going to getrid of them...... Huddleston testified that when he askedMiller how the Company could do that, Miller respondedwith the statement that the Company "could put them in asforemen for 30 days and then fire them." Miller denied thathe had made any of these remarks to Huddleston. Thelatter, however, as noted earlier, was a frank and convincingwitness, and it is the conclusion of the undersigned that histestimony accurately reflected a conversation with Millerwhich occurred substantially as he described it. Miller's7 "Questioning selected employeesabouttheir union sympathies withoutany legitimate reason thereforeand withoutany assurance against reprisal,by its verynature tendsto inhibitemployees in the exercise of the right toorganize."Engineered Steel Products, supra. ROPERCORPORATION139comments about the Respondent's plans to dismiss thoseemployees wearing union badges were, of course, coerciveand are now found to have been violative of Section8(a)(l).8Employees Robert J. Smith and William Kerr testifiedabout having attended a union meeting in Corbin, Ken-tucky, on Sunday, June 10, and thereafter having been ques-tioned about it by management personnel. According toKerr, while at work during the following week, ProductionManager Harold Randolph asked where Kerr had been theprevious Sunday. Kerr responded by telling him that he hadbeen at what he described only as a "meeting," withoutgiving any further details. Thereafter, according to Kerr,Randolph told him "I knew where you were at, but I justwanted to see if you were lying about it." Kerr was a credi-ble witness and Randolph was not called to deny or contra-dict the employee's account of what occurred.Smith testified that as he was leaving the plant early onthe week of June 11, General Foreman Miller stopped himto ask where Smith had been the preceding Sunday. Accord-ing to Smith, when he acknowledged that he had been at aunion meeting, Miller then asked "what could a Union dofor you?" Miller denied having said anything to Smithabout a union. He conceded having questioned Smith as towhere he had been that weekend. According to Miller, how-ever, this was in connection with arrangements he had madewith Smith to accompany him on the preceding Saturday tothe home of a Doctor Brown,a generalpractitioner in Wil-liamsburg, where he and Smith were to remove comb honeyfrom an apiary maintained by the doctor. Miller describedthis as a trip to "rob bees." According to Miller, when Smithdid not appear at the doctor's home on Saturday he ques-tioned him the following Monday as to where he had been,and that Smith told him that he was at a union meeting.Smith credibly testified that he had made no arrangementswithMiller to accompany him on an expedition to "robbees." Smith knew the doctor who had the apiary, becausehis own wife worked in Doctor Brown's office. Consequent-ly, it would seem that, if, as Miller testified, Smith had, infact, committed himself to help Miller on a Saturday projectat the doctor's home, Smith would not lightly have aban-doned such a commitment. It was well established that theunion meeting in question was held on a Sunday .9 In thelight of all the foregoing considerations, it is my conclusionthat Smith was the more credible witness and that Miller'sinterrogation of the employee occurred as Smith describedit and without any extenuating background such as Millersought to interject.The conduct of both Production Manager Randolph andGeneral Foreman Miller in interrogating Kerr and Smith asto their attendance at a union meeting the preceding week-end constituted interference, restraint, and coercion withinthe meaning of the Act and thereby violated Section 8(a)(1).8Ray Gant,manager of a Federal housing project in Williamsburg, credi-bly testified that in December 1973, Miller spoke to him about two residentswhom he characterized as prounion employees at the plant,and suggestedto Gant that they be moved out of the project. However, this incident wasnot alleged as a violation of the Act in any of the numerous complaintsinvolved in this consolidated action.9Union Representative Huddock corroborated the testimony of Smithand Kerr that the first union meeting was held on Sunday,June 10.Employee Donald Ball testified that about a month be-fore the election Operations Manager Leeengaged him ina conversation about the Union. According to Ball: Leeasked him whether "there was anything I had to do with theUnion" and when Ball gave a noncommittal response, Leetold him "be careful and not ... get mixed up in it because... the personnel manager of the American Greeting Card[plant] were keeping an eye on the union activities [at Rop-er] and that if I got mixed up in it it might cause me andmy wife and my nephew's job[s] to be in jeopardy." Balltestified that his wife and his nephew worked at the Ameri-can Greeting Card plant which was located a shortdistancefrom the Roper factory.Lee denied that he had questioned Ball about the Union,but he acknowledged having had a conversation with himat the time and place described by the employee. Accordingto Lee, he told Ball that if what he referred to as "this thing"got in the plant it would "look bad on us" and during thecourse of the discussion he reminded Ball that he hadhelped Ball's wife, his brother and several other relativessecure employment by giving them goodreferences.Hedenied that he made any explicit reference to the AmericanGreeting Card plant, but he concededthat all of Ball'srelatives to whom he referred were employed at that factory.Even if Lee's version of this conversation is accepted it isevident that Lee made a strong appeal to Ball to help keep"this thing" out of the Roper plant and that in so doing hereminded Ball of past favors which he had done for the Ballfamily. Based upon the comparative demeanor of these twowitnesses, it is the conclusion of the undersigned that Ball'saccount was the more accurate. Consequently,it is nowfound that Lee questioned Ball as to whether he had "any-thing . . . to do with the Union," and then warned theemployee not to "get mixed up in it" with language thatplainly implied that, if Ball did so, his job at Roper's, as wellas the jobs of his wife and relatives at a neighboring plant,might be in jeopardy. By this course of conduct, Lee plainlyengaged in unlawful interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act.Employee Robert J. Smith testified that about 2 weeksbefore the election Operations Manager Lee called him tohis office and questioned him about the Union. Accordingto Smith, Lee asked "what brought this on?" and thereafterhe told Lee that after working at Roper's for 3 years he hadconcluded that the Union would "offer us something betterthan you are giving us." This interrogation of an employeeabout his union views and sympathies in the office of theoperations manager was coercive and constituted a furtherviolation of Section 8(a)(1) by the Respondent.B. The Issues as to Supervisory StatusFrank Taylor was classified as foreman of warehouse andshipping, and James E. Lambdin as foremanofmainte-nance.The General Counsel contends that neither was anymore than a leadman. This was disputed by theRespon-dent, according to whom both Taylor and Lambdin weresupervisors within themeaningof Section 2(11).It was undisputed that in November 1971 the Respondentchanged the title of all its leadmen, including Taylor andLambdin, to foreman. Jamie Gibson, Respondent's execu- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive vice president, testified that prior to taking this actionall seven of the leadmen were called to the office of CharlesLee, the operations manager and informed of their promo-tion.According to Gibson, at this time he told them that:(1) they were being given a substantialwageincrease tocreate a differential between them and their subordinates;(2) they would have authority to terminate employees; (3)thereafter they would be more involved in the hiring processand responsible for evaluating new employees during theirprobationary period as to quality of work,absenteeism,attitude and related matters; (4) they would have authorityto transfer and lay off employees; (5) they would have au-thority to let employees off to go to a dentist or doctor; (6)they would be responsible for evaluating the work of em-ployees under the incentive system that was in effect in theplant at that time; and (7) they would have to attend fore-men training sessions.All of those involved thereupon received substantial payincreases.Taylor's wage went from $2.20 and hour to $2.85and Lambdin's from $2.35 to $3 an hour. In a notice to allemployees dated November 15, 1971, and signed by H. G.Randolph, manager of manufacturing, the Company an-nounced that all of the leadmen, including Taylor andLambdin, were being promoted to the position of foremen.OperationsManager Leetestifiedthat thereafter theCompany sponsored a 6-weektrainingprogram which wasgiven by Somerset College forall foremenand managementpersonnel and that both Lambdin and Taylor took thiscourse. Lee further testified that both Lambdin and Taylorattended the regular weekly meetings for the supervisorswhich he had in his office every Monday afternoon. He alsotestifiedthat Lambdin attended the monthly dinner meet-ings to which all supervisory personnel were invited, butthat Taylor, for personalreasons,usually asked to be ex-cused from these latter conferences. Taylor corroboratedLee's testimony in this connection.Neither Lambdin nor Taylor voted in the representationelections held in 1971 and 1973. At the time of his dischargein July 1973, Taylor was receiving $3.19 an hour and theemployees in his section were getting $2.34. At the time ofhis termination in June 1973, Lambdin was being paid $3.44an hour and the employees in his section were getting $2.94.General Manager Brobst estimated that Taylor spent nomore than 5 percent of his time on physical labor during thecourse of each working day. Operations Manager Lee putthe estimate somewhat higher and testified that he thoughtTaylor was engaged in manual labor about 15 percent of thetime. Lambdin testified that about 99.9 percent of his timewas spent on physical labor. General Manager Brobst, how-ever, testified that the figure was closer to 25 percent. Hefurther testified that Lambdin had a tendency to get on ajob and work with the men to a far greater degree thannecessary, and that on several occasions he had admonishedLambdin that instead of doing a job himself Lambdin wasto rely more on the employees so that he could spend histime supervising them.Neither Taylor nor Lambdin had many men to supervise.There were three regular employees in the warehouse andshipping department besides Taylor. In maintenance therewere only two regular employees in addition to Lambdin.However, both departments occasionally had more employ-ees when the workload was heavy.Taylor testified that he could not recall being given anyadditional responsibilities when his title was changed fromleadman to foreman in 1971. He acknowledged that afterthe change he no longer used a timecard except for overtimeand for Saturday work. He testified that Operations Manag-er Lee advised him during this period that if he had troublewith any of the employees in the warehouse Taylor shouldsend them to Lee's office. Although Taylor could not recallhaving disciplined anyone, Lee testified that on one occa-sion in 1972, Taylor had disciplined one Robert Smith. Not-withstanding the fact that Taylor was called on rebuttal hewas not questioned about this incident. Consequently, Lee'stestimony was undenied.Employee Jerry Kinder, a witness called by the GeneralCounsel, described Lambdin as a foreman because "That'sthe title the Company gave" him, 10 As had Taylor, Lambdintestified that he was given no added duties at the time histitlewas changed. Lambdin also testified that OperationsManager Lee instructed him to bring any problems withemployees to Lee's office. According to Lambdin, however,he never had any problems that had to be referred to Lee.Although Lambdin generally denied any supervisory re-sponsibilities he acknowledged that he had the right to re-port a man for improper work, that he couldrelease anemployee to another department, and that he could signpurchase orders for maintenance supplies which he securedat local stores. He also testified that although he normallyhad only two employees working with him, that at times thenumber of his assistants sometimes ranged as high as fouror five.It isrelevant to a consideration of the authority of thoseclassifiedas foremen at the Respondent's plant to considerthe testimony of Donald Ball, a witness called by the Gener-al Counsel. Thus, Ball, a foreman in the assembly and weld-ing section, testified that as a foreman he has the authorityto send people home, suspend employees, and grant timeoff.This testimony substantially corroborated that ofRespondent's witnesses Gibson, Brobst, and Lee as to theauthority of the foremen."Section 2(11) of the Act provides, in relevant part, that:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,trans-fer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to10 The quotation is from Kinder's credible testimony.The General Counsel contends that it is equally relevant that, a weekafter Taylor's dismissal,Charles Siler became his successor in the warehouseand was told that his job was that of leadman. However, Siler also testifiedthat Lee told him at the time of his appointment that there was no furtherneed for a foreman in the warehouse as a consequence of which Siler wasonly being given a 10-cent raise to act as leadman. Lee, in turn, testified thatwhenTaylorwas the foreman,Frank Gibson,his superior,visited the ware-house only once or twice a day.According to Lee, with Siler in charge,Gibson is required to supervise the warehouse closely and frequently visitsit as often as 15 times a day.When Siler was promoted to leadman his 10-centwage increase brought his rate to$2.44. Thiswas in contrast with the $3.19an hour thatTaylorwas paid.It is apparent from this fact, as well as the otherfindings set forth above,thatTaylor's jobin the warehouse was substantiallydowngraded at the time Siler took over. Consequently,I conclude that thefacts with respect to the post that Siler held are not relevant to a decision asto the statuswhich Taylor had priorto his termination. ROPER CORPORATION141direct them . . . or effectively to recommend such ac-tion... .The courts have long held that the elements of supervision,as enumerated in the foregoing section, must be consideredin the disjunctive.12 It is evident from the record in this casethat, subsequent to the designation of Taylor and Lambdinas foremenin 1971, both the Respondent'smanagementand the employees regarded them as members of supervi-sion.Although they had very few employees to superviseand although they obviously did not exercise all the authori-ty which Vice President Gibson, as well as Brobst and Lee,would credit them with having, it is clear that they did have,and exercised, some supervisory authority. Consequently, inview of the broad reach of Section 2(11) and the foregoingfindings, it is now found that both Taylor and Lambdinwere supervisors within the meaning of the Act.C. The Discharges,- Contentions of the Parties; Findingsand Conclusions in Connection Therewith1.Roger BirdBird was hired in May 1971 and worked continuouslythereafter for the Respondent until his discharge on July 9,1973. At the time of his termination he was working on thepaint line. During the union campaign, Bird signed an au-thorization card, attended organizational meetings, and, forsome while prior to the election, wore a union badge whileat work in the plant.13Shortly before the election, Vice President Gibson andGeneral Manager Brobst visited Bird at his work station.According to Bird, during this conversation, the plant offi-cials asked him whether he knew why the employees wanteda union and in response to this question he told them thatthe cause of most ofthe antipathy toward the Company wasOperations Manager Lee. Bird testified that after explainingwhy he felt that Lee had been unfair to him in notassigninghim to work in the paint room, Gibson and Brobst told himthat they had examined his work record "and that I had agood record and they were proud to have me working thereat Roper." According to Bird, the vice president and generalmanager concluded the conversation by telling him thatthey hoped that he would make "the right decision" whenhe voted. 1412 "This section is to be interpreted in the disjunctive,N.L.R.B. v. EdwardG. Budd Mfg. Co.,6 Cir., 169 F.2d 571, cert.denied335 U.S. 908 ... andthe possessionof any oneof the authorities listed in § 2(11) places theemployee invested with thisauthorityin thesupervisoryclass."Ohio PowerCo. v. N.L.R.B.,176 F.2d 385, 386-387 (C.A.6, 1949),cert.denied338 U.S.899. See alsoN. L. R. B. v. Leland-Gifford Company,200 F.2d 620,624-626(C.A. 1, 1952).13Bird's testimony about wearing the union badge on the job was corrobo-rated byJeannette Davis, a witness calledby theRespondent.14Thequotations in this paragraph are from Bird's credible testimony.Both Gibson and Brobst acknowledged thattheyhad a conversation withBird at the time and place about which he testified.Brobst testified that hedid not recallthateither of them asked Bird why the employees wanted aunion.Gibson testified that during their conversation he sought to assureBird that the only reason that Bird was not assigned to the paint room wasrelated to the fact that the employee had had serious respiratory problemsin the past and the management felt that such an assignment might behazardous to Bird's health.Bird was dismissed on July 9, according to General Coun-sel, for discriminatory reasons, and according to the Re-spondent because the employee violated a plant ruleagainst smoking.The regular foreman of the paint room and paintline wasBill Jones. On July 9, Jones was not on duty and GeneralForeman George Miller took his place. Miller testified thatshortly after the shift began, he noticed that the paint linehad not begun to move and that no employees were in thearea. According to Miller, he then went to the restroom forthat department where he found employees Bird, JerryKinder, Lester Cox, Charles Frazer, and Woodrow Moses.Miller testified that the room was filled with smoke and thatafter telling the employees to get to work he admonishedthem with the statement "If I catch you smoking in hereagain I'm going to have to do something about it."It appears that when the paint line was shut off, employ-ees such as Bird and his coworkers frequently took theirbreaktime in the restroom. It is also evident that many ofthe employees, as well as the foreman, Bill Jones, frequentlysmoked while there.15Employees Robert Vanderpool and Lester Cox testifiedthat on the morning of July 9 they saw Miller in the paintroom several times and that whenever Bird came into thepaint room Miller was close behind. Shortly before noon onJuly 9, Miller entered the paint shop as employee Lester Coxwas proceeding toward the restroom. Miller followed Coxup to the door of that room and as Cox opened the door,Miller stood at the entrance. Employees Bird and Kinderwere already in the room. According to Cox, at that mo-ment,Kinder was washing his hands andBird was standingidly before the mirror with both hands in his back pockets.Cox testified that neither Bird nor Kinder was smoking.Miller testified that when Cox entered the restroom, hecould see Bird through the crack on the hinge side of thedoor and that the employee was holding his hands behindhis back and in one he had a cigarette. According to Miller,he told Bird and Kinder that they had been warned aboutsmoking at the beginning of the shift and that because ofwhat he hadseen,he was taking both of them to the office.Before that was done, however, Operations Manager Leewas summoned to inspect the scene and thereafter bothMiller and Lee called on Brobst to make a report about thematter. Both of the employees were then brought to Lee'soffice where, according to Bird, Lee told him that since hehad broken a plant safety rule he was being terminated.Throughout these proceedings Bird maintained, as he did atthe present trial, that he had not been smoking at the timeMiller entered the restroom. While insisting that Bird hada cigarette in his hand, Miller acknowledged that he had notseen Kinder smoking, although there were cigarette butts onthe floor near where Kinder was sitting. In apparent accep-tance of Miller's conclusion, Lee told Kinder that he wouldnot be fired but that he would be written up with adiscipli-nary warning for his personnel file.Bird testified that when Lee told him that he was beingterminated he, in turn, charged Lee with dismissing himbecause he had voted for the Union and that Lee made no15 See,for example, the testimony of employees Woodrow Moses, RobertVanderpool, Lester Cox, and Jerry Kinder. 142DECISIONSOF NATIONAL LABOR RELATIONS BOARDanswer. Lee, however, testified that when the employeemade this allegation he reminded Bird that Kinder hadworn a union button in the same fashion as had Bird, butthat Kinder was not being discharged.Throughout his testimony Bird denied that he had beensmoking in the restroom at the time Miller came upon thescene. He freely acknowledged that on other occasions hehad done so, including the day before his discharge. Kinderalso testified that Bird was not smoking at the time Millerentered the restroom on the day in question. The two em-ployees were credible witnesses in this regard.Other than the general admonition about smoking whichMiller voiced to all the employees on his first visit to therestroom on the morning of July 9, Bird had never beenwarned about smoking. The Respondent offered testimonyby Miller and Brobst as to the hazards connected withemployee smoking in the restroom because of its proximityto the paint mixing area where volatile solvents were usedand stored. General Foreman Miller testified that on thecafeteria door that leads into the plant there is a sign whichreads"No Smoking beyond this point." This, however, ap-parently was the only such sign throughout the plant. TheRespondent offered no evidence of other notices or an-nouncements on the subject. No handbook of plant rules ora similar guide for employees was offered by the Respon-dent to establish the existence of a general prohibition onsmoking. As found earlier, there was much credible testimo-ny by the employees that insofar as there was such a ruleitwas more honored in the breach than in the observanceand that not only the employees but the foremen frequentlyused the paint shop restroom for smoking. Thus, Bird credi-bly testified that on various occasions Bill Jones, foremanof the paint room, came out to the paint line to ask "whoseturn is it to go smoke" whereupon the one whose turn it waswould be permitted to go to the restroom for a smokingbreak. According to Bird's credible testimony "practicallyeverybody in that factory that smokes, I've seem themsmoke in there." 16 From the record it appears that in thehistory of the Williamsburg plant Bird was the first employ-ee to be discharged for smoking.Bird had worn a union button at work during the electioncampaign. Some of the employees whom the Respondentcalled in connection with its objections to the election testi-fied that they had seen Bird wearing the union insignia. 17Shortly before the election, as found earlier herein, VicePresident Gibson and General Manager Brobst called onBird and urged that he make "the right decision" when hevoted. At the same time it was undenied that they told himthat they had examined his record, that it was a good recordand "they were proud to have [Bird] working there at Rop-er."This was on about June 28 or 29. The Respondentoffered no testimony that anything occurred in the 10 daysthereafterwhich elapsed prior to Bird's discharge thatwould cause the Respondent to reassess Bird's work record.As found earlier herein, during the week of the election,General Foreman Miller forecast that "the company isgoing to get rid of" the employees on the paint line "that's16The Respondent never called Foreman Jones as a witness to refute theforeoingtestimony, which was credible andundenied.17gSee, for example, the testimony of employee Jeannette Davis.wearing those Union badges.... " Bird was an employeeon the paint line who had worn one of "those Unionbadges." The Respondent did not establish that it had everbefore sought rigid enforcement of a ban on smoking which,untilBird's dismissalhad been generally ignored not onlyby the employees, but by theforemen aswell. In view of theRespondent's knowledge of Bird'sunionsympathies, hisgood work record which both Vice President Gibson andGeneral Manager Brobst had acknowledged just before theelection, his own credible testimony that on the day in ques-tion he was not smoking, and the abruptness of his dis-charge, viewed in the light of the Respondent's antipathy tothe Union and most particularly the antiunion attitude ofGeneral Foreman Miller,it ismy conclusion that the realmotive for Bird's dismissal was not his alleged violation ofthe plant rule on smoking, but his union activity. In termi-nating him for this reason the Respondent violated Section8(a)(3) and (1) of the Act."2. James E. LambdinLambdin was discharged by the Respondent on June 7,allegedly for insubordination. The General Counsel con-tends that the termination was based on the Respondent'sbelief that Lambdin was supporting the Union and, there-fore, a violation of Section 8(a)(3) of the Act. The GeneralCounsel's position was premised on the assumption thatLambdin was a rank-and-file employee. As found earlier,however, Lambdin was a supervisor. For that reason, on thefacts present here, he was beyond the protection of Section8(a)(3) of the Act.N.L.R.B. v. Fullerton Publishing Companyd/b/a Daily News Tribune,283 F.2d 545, 551 (C.A. 9, 1960);N. L. R. B. v. Inter-City Advertising Co. of Charlotte, N. C., etal.,190 F.2d 420, 422 (C.A. 4, 1951), cert. denied 342 U.S.908;L.A. Young Spring & Wire Corporation v. N.L.R.B.,163 F.2d 905, 906-908 (C.A.D.C., 1947), cert. denied 333U.S. 837 (1948).Orr Iron, Inc.,207 NLRB 863 (1947);Da-vid-Anna Corporation d/b/a Snyder Bros. Sun-Ray Drug,208NLRB 628 (1947);Hecks, Inc.,156 NLRB 760, 763-765(1966). Consequently, and in view of this conclusion, it isunnecessary to discuss further the allegation in the com-plaint that Lambdin was discriminatorily terminated.3.Frank TaylorTaylor was an employee at the Respondent's plant almostfrom the time it opened in 1970. As found earlier he was,at least from November 1971, foreman of the warehouseand shipping department. Early in May 1973, and at the18 In its briefthe Respondent urges thatthe lackof discriminatory motivein Bird's termination is evidentfrom the fact that otheremployees on thepaint line wore union buttons and were not discharged. There isno merit tothis argument;"a discriminatorymotive, otherwise established, is not dis-proved by an employer's proof that it did notweed out all union adherents."Nachman Corp. v. N.L.R.B.,337 F.2d 421, 422 (C.A. 7, 1964).In Rust Engi-neering Company v. N.L.RB., 445F.2d 172, 174 (C.A. 6, 1971) the courtstated:"The punitive layoff ofa single dissidentmay have-and may beintended to have-anin terroremeffect onothers, and the Board need notwait until a party commits a gross violation beforeitmayfind any violationat all." See also:N.L.R.B. v. Challenge-Cook Brothers ofOhio,Inc.,374 F.2d147, 152 (C.A. 6, 1967);N.LR.B. v. Puerto Rico Telephone Company,357 F.2d919, 920 (C.A. 1, 1966);N.L.R.B. v.W. C. Nabors, d/b/a W. C. NaborsCompany,196 F.2d 272, 276 (C.A. 5. 1952). ROPERCORPORATION143outset of the election campaign, Vice President Gibson so-licited Taylor's help in presenting the Respondent's positionon the Union to the employees but the latter declined on theground that he felt that he would have to maintain a com-pletely neutral stance to avoid jeopardizing the reelection ofhis son, Jerry Taylor, as judge of the county court for White-ly County, the jurisdiction in which the Respondent's plantis located. Both General Manager Brobst and OperationsManager Lee testified that prior to the election they had noreason to believe that Taylor had done anything to supportthe union cause.On July 5, Taylor was called to the plant office where allthe management personnel had been assembled by GeneralManager Brobst. Vice President Gibson was also present.There, Brobst told the foremen that the Company hadgrounds to believe that some of the management had helpedthe Union and, as a result, each one would be asked to takea polygraph test. Gibson testified that, initially, when thisproposal was made, all of the foremen in the room, includ-ing Taylor, expressed their assent. Thereafter Gibson andBrobst began interviewing the foremen. During the interim,Taylor telephoned an attorney to seek counsel. When histurn for an interview came, he told Gibson and Brobst thathe had once signed an authorization card, but that he wouldnot take a polygraph test, since he had talked with his attor-ney and had been advised that in the State of Kentuckyeven an accused murderer did not have to submit to a liedetector examination. According to Gibson, he told Taylor,"We want your cooperation in this thing because if you inany way aided the Union, we are certainly entitled to a newelection." Taylor, however, refused both then and on thefollowing day to commit himself to taking the test.On July 11, all foremen in the plant with the exception ofTaylor took the polygraph test. On July 12, Brobst toldTaylor he would have to take the examination, and Taylortold him he would answer any questions they wanted to askhim, but that he would not take the lie detector test. Brobstthen asked him to resign and when Taylor refused to dothat, Brobst told him he would be terminated for refusingto cooperate in the investigation. Taylor was then dis-charged and given his final paycheck.In the latter part of July, J. L. Finley, a local insurancebroker and friend of Frank Taylor, contacted Vice Presi-dent Gibson to ask if there was any way that Taylor couldbe reinstated to his position with the Company. As a resultof this request, on about July 26, Gibson and Stottsberrymet at a Holiday Inn in Corbin, Kentucky, with FrankTaylor, his son, Judge Jerry Taylor, and Finley.Gibson testified as follows with respect to the meeting:Finley opened the discussion with a statement that he wouldlike to see Frank Taylor get his job back. Gibson stated thatTaylor had been terminated for having failed to cooperatein the company investigation of the election. Taylor thendeclared that he had signed an authorization card andwould be willing to sign a statement to the effect. Gibsonacknowledged that he had known about the card signingsince July 5, when Taylor first told him, but said that astatement merely to that effect could not be enough becausehe had information from other employees which indicatedthat Taylor was much more involved than that in the elec-tion campaign.19 Gibson testified that he assured Taylorthat if he made such a disclosure his case would be reconsid-ered. According to Gibson, the conversation then went offon a discussion precipitated by a remark of Judge Taylor'sas to why the Company had lost the election. According toGibson, Judge Taylor told him that many employees hadbeen antagonized because they felt that in order to securea job at the plant it was necessary to be referred there byone of the local automobile dealers (whom he named). Gib-son testified that he disposed of this aspect of their discus-sion with the statement that, apparently, the Company hadunknowingly found itself in the midst of a local politicalsquabble.According to Gibson, the meeting concludedwhen Frank Taylor made it clear that he would not give astatement "to the extent that I thought was required." 20 Stottsberry testified briefly as to this meeting and,in general, corroborated Gibson.The witnesses for the General Counsel presented a sub-stantially different account of what transpired. Finley testi-fied that early in the meeting Gibson declared that theCompany was "willing to go to any means . . . to get a newelection down there, short of shooting a man."According to Finley: Gibson asked Frank Taylor if hewould sign a statement to the effect that he had used hisinfluence and the influence of his son, Judge Taylor, to helpthe Union and to assure a union victory. Gibson, in turn,asked Judge Taylor if he would sign a pledge of support sothat the Company could be confident that the Union wouldnot win a second election. According to Finley, Frank Tay-lor asked what assurance he could have that if such state-ments were signed he would be reemployed, and Gibsonreplied "We will live up to our bargain if you and your sonwill live up to yours." Finley testified that the Taylors re-fused to execute any such documents. According to Finley,Frank Taylor said that he would not sign any such state-ment because it was not true that he participated in theelection campaign. Finley testified that Frank Taylor toldGibson "I will not sign any statement that is not a fact .. .you are asking me to do something that is not true." Accord-ing to Finley, when Frank Taylor continued to insist that hehad done nothing for the Union during the representationcampaign that would serve as the basis for any such affida-vit as the Company desired, Gibson reassured Taylor withthe statement "we don't think you had anything to do withit [the union victory] but . . . with your son being the countyjudge, and [with] your influence you could overturn theelection." 21Finley's testimony was corroborated by that of FrankTaylor and Judge Taylor. According to the latter, early inthe meeting he told Gibson that he felt the Company wasusing his father as "a guinea pig" and that his father hadbeen discharged "over nothing." Judge Taylor testified thatGibson told his father "Frank, we wouldn't have had any19At the reopenedhearing,Gibson testified that the information to whichhe was referring was that secured from thesevenemployeeswho testifiedearlierin Case 9-RC-10128, viz., John Ball, Paul Creekmore,Helen Frazer,Laverne Knight,Sam Moses,Lee Parker, and LolaSmith.The testimony ofall those employees is set forth and fully considered in sec. IV,infra.20 The quotation is from Gibson's testimony.21All quotationsin theabove paragraph are from Finley'stestimony. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason to get rid of you if you had taken a lie detector testlike we asked you to. When you wouldn't take the lie detec-tor test that gave us the opportunity to get rid of you.... ..Judge Taylor testified that his father then started to tellGibson about the years of hard work he had given theCompany,but that Gibson almost immediately broke intothe conversation.According to Judge Taylor,at that point:Gibson raised up out of his seat and he said,damn it,Frank,we didn't fire you because you were for theUnion;haven't you figured out why you were fired andmy dad said,no, I haven't Jamie[Gibson].He [Gibson]said we fired you because you were our only hope ingetting another vote for the Union. . . .you have aunion card and your son being the county judge youcan get another vote on the Union if you will sign anaffidavit to that effect and he also said,Jerry, if you willsign a statement for another vote,you will help us keepthe Union out through your influence and I said, Ja-mie, you can go to hell as far as I am concerned.... ..Finley testified that several days after the meeting Gibsontelephoned him at his home to ask if he could do anythingwith Judge Taylor and his father to get them to go alongwith the Company in securing a new election.According toFinley,he told Gibson that he had had no success and thatthe Taylors"wouldn't sign anything that wasn't true." 22The following weekend General Manager Brobst, whohad not been present at the conference in the Holiday Inn,telephoned Finley and arranged to visit the latter at hishome.Brobst testified that the purpose of the meeting wasto ascertain Finley's reaction to the conference which Gib-son had had with him 2 days earlier.Finley testified thatbefore Brobst arrived,he telephoned Judge Taylor to askhim "if he was going to go along with those fellows and signthose papers."According to Finley,Judge Taylor told him"Absolutely not." Finley testified that,when Brobst arrived,the company official asked him whether Finley had thenecessary papers for the Taylors to sign on the subject thatwas discussed at the Holiday Inn. According to Finley, aftergiving a negative response,"I told him there wasn't achance.They[the Taylors]weren't going to sign. . .underany circumstances." 3Finley was a thoroughly credible witness on direct exami-nation.On cross-examination,he was similarly impressive,notwithstanding a searching interrogation by able counselfor the Respondent.He was at all times frank and candidand his answers had the convincing ring of truth. He wascorroborated by both of the Taylors who were similarlypersuasive witnesses.Insofar as there are conflicts betweenthe testimony of these three witnesses and that of Gibson,Stottsberry,and Brobst,it is the conclusion of the under-signed that the testimony of Finley and the Taylors is themore credible.Although Gibson asserted that, on the basis of the state-ments which had been secured from seven employees, theRespondent had reason to believe that Frank Taylor wasdeeply involved in the Union's campaign,as found later22 Finley'stestimony as to this telephone conversation was credible andundenied.herein,the testimony of these same witnesses when given atthe present hearing did not produce any credible evidencethat Taylorhad engaged in prounionactivityduring theorganizational drive. 4 Nevertheless,after the Union wonthe election,when Taylordeclined to take a polygraph test,the Respondent discharged him even though Gibson lateracknowledged at his meeting withFinleyand the Taylors"we don't thinkyou hadanything to do with"the Union'shaving secureda majorityvote.At thesame time and in thesame sentence Gibson disclosed the Respondent's real ob-jective when he added,"but .. . with yourson being thecounty judge,and [with] your influence you could overturnthe election."At the conference held at the motel on July26,Gibsonmade it clear that even though Frank Taylorinsisted that he had had no part in the union campaign, ifhe gave a statement to thecontraryso that the Respondentcould get the results of the first election set aside and ifJudge Taylorwould pledge to help defeat the Union in anysubsequent election, the Respondent would reinstate FrankTaylor.In an effort to assureFrank Taylorthat this wouldmean not merely nominal reinstatement but steady employ-ment,Gibson told him at this meeting"we will live up toour bargain if you will liveup to yours." The Taylors, how-ever,refused to join in the"bargain"that would compelFrank Taylorto assert falsely that he had engaged in pre-election activities in order that the Respondent could suc-ceed in having the election set aside.In the original complaint,in Case 9-CA-7976,the Gener-alCounsel alleged that the Respondent's termination ofTaylorconstituted a violation of Section 8(a)(3) of the Act.At the conclusion of the original hearing,as noted earlier,the General Counsel amended the complaint to allege, inthe alternative,that the Respondent'sdismissalof Taylorand its refusal to reinstate him constituted a violation ofSection 8(a)(1).Since it has been found thatTaylor wasnot an employee,but a supervisor within the meaningof the Act,his dismissalcould not have been a violation of Section8(a)(3).N.L.R.B.v.Daily NewsTribune, supra,and cases cited.Accordingly,that allegation in the complaint must be dismissed. Whetherthe Respondent's conduct as to Taylor constituted a viola-tion of Section 8(a)(1) raises an issue to which we will nowturn.It cannot be seriously argued that the dischargeof Taylorwas intended to maintain the Respondent's neutrality in theBoard's election process. The Respondent never made anypretense of its opposition to theUnion andinMay hadsought to get FrankTaylorto take an active role in pre-senting its antiunion views to the employees.The Respon-dent was determined to upset theUnion'svictory in theelection andon July 26 Gibson told Finleythat to get a newelection theCompanywas "willing to go to any means . . .short of shooting a man."For Taylorto have joined withtheRespondent in its plan for thwarting the employees'union activities would have violated Section 8(a)(1) of theAct. The neteffect of the Respondent's treatment of FrankTaylorwhen he refused to cooperatewith Gibson's designfor securing a new election was "to cause nonsupervisoryemployees reasonably to fear that the Respondent would23 The quotations in the foregoing paragraph are from Finley's testimony.24 See sec. IV,infra. ROPERCORPORATION145take similar action against them if they continued to supportthe Union."Talladega Cotton Factory, Inc.,106 NLRB 295,296 (1953), enfd. 213 F.2d 208, 215-217 (C.A. 5, 1954).Consequently, I conclude and find that by the Company'sconduct with respect to the termination of Frank Taylorand thereafter by its refusal to reinstate him!'the Respon-dent violated Section 8(a)(1) of the Act.Better Monkey GripCompany,115 NLRB 1170, 1171 (1956), enfd. 243 F.2d 836(C.A. 5, 1957), cert. denied 355 U.S. 864 (1957);N.L.R.B.v. Talladega Cotton Factory, inc.,213 F.2d 208,215-217;OilCity Brass Works,147 NLRB 627, 629-630 (1964), enfd. 357F.2d 466 (C.A. 5, 1966);N.L.R.B. v. Vail ManufacturingCompany,158 F.2d 664,666-667 (C.A. 7, 1947), cert. denied331 U.S. 835 (1947); andElder-Beerman Stores Corp.,173NLRB 566, 567, 577 (1968), enfd. 415 F.2d 1375 (C.A. 6,1969).25iv. THE REPRESENTATION PROCEEDINGBy its order of November 16, 1973, in Case 9-RC-10128,the Board directed that a hearing be held on the Employer'sObjection 3. This objection read as follows: "One or moreof the Employer's supervisors, without the Employer'sknowledge, supported, assisted, and participated in thePetitioner's organizational activities which tainted the elec-tion by interfering with the holding of a fair and impartialelection."At the hearing in the instant case the Respondent wasaccorded an opportunity to presentall its witnesses on thisissue.They were examined and cross-examinedand thereaf-ter the General Counsel and the Charging Party were ac-corded an opportunity to present further testimony.All of this testimony concerned the activities and conductof Frank Taylor in the preelection period. The Respondentoffered testimony as to no other supervisor. My findingsand conclusions are set forth below.On May 20, 1974, the Respondent filed a motion to cor-rect the transcript as to the testimony of Lee Parker. Ac-cording to thismotion, the typewritten transcripterroneously omitted a portion of Parker's testimony whichincludedstatementsby Parker that (1) 2 or 3 days before theelection Frank Taylor offered to bet Parker $50 that theUnion would win the election, and (2) Frank Taylor toldhim before the election that if Taylor wanted the Union towin the election he and his son, the county judge, could visitpeople and see that the Union won. In support of this mo-25 In its brief,the Respondent contends that the meeting of July 26 wasfor thepurpose of negotiating a settlement regardingTaylor'sdischarge andthat all statements made during the meeting should be held inadmissible,citingLocal 18, Bricklayers, etc. (Union County Building Contractors Associa-tion),170 NLRB 8, In. 7 (1968);Brown and Root, inc., et al.,99 NLRB 1031,In. 2 (1952); andT.H. Burns and R. H. Gillespie, d/b/a Burns and Gillespie,101 NLRB 1181, In. 9 (1952), reversed on other grounds 207 F.2d 434 (C.A.8, 1953).There is no merit to this contention.The above-cited cases involvesituations where a Regional Office of the Board was involved in the settle-ment negotiations which occurred either before, or at, the hearing, and inwhich representatives of the General Counsel participated. That was not thesituation presented here,where no members of the Regional Office or repre-sentatives of the General Counsel were in attendance at the meeting in theHoliday Inn on July 26. In any eventthatmeeting, rather than being anattempt at securing a settlement of the conflicting claims of the parties, wasmore an occasion where the Respondent sought to secure Taylor's interfer-ence with the Board'sprocesses as thequid pro quofor his reemployment.tion the Respondent cites the subsequent rebuttal testimonyof Frank Taylor which was offered by the General Counseland in which Taylor was questioned as to whether he hadmade suchstatements, as described above, to Parker.In thislatter testimony, Taylor denied that he had made any suchcomments.The Respondent's motion has merit. In addition to thesupport provided this motion by the transcript citation as tothe General Counsel's rebuttal of Parker's testimony, I havechecked the notes which I took during Parker's appearanceon the stand and have found that, in substance, they con-firm that Parker did testify as the Respondent,viaitsmo-tion, now asserts. Consequently, as noted at the outset ofthisDecision, the motion is granted. A copy of the motionhas been marked Administrative Law Judge's Exhibit 2 andhas been added to the exhibitfile.26Frank Taylor, found earlier herein to be the warehouseforeman and a supervisor within the meaning of the Act, isaman in hissixties and has lived hisentire life in theWilliamsburgarea.His home is located only a short dis-tance from the Respondent's plant.Employee Bill Kerr testified that about the last week inMay he talked with Frank Taylor aboutsigning a unioncard and that during the discussion Taylor told him that hewould sign a card if Foremen Bill Jones and Robert Hill didso. Both Jones and Hill were foremen atthe same level inthe plant hierarchy as Taylor. Kerr then gave Taylor a cardand the latter signed it. Immediately thereafter Kerr talkedwith Jones and Hill about signing a card and both declined.According to Kerr, the next day he apprised Taylor of hiscolleagues'decision and the latter then asked that Kerr tearup the authorization which he had signed. Kerr testified thathe complied with this request and shortly thereafter de-stroyed Taylor's card. Kerr was a crediblewitness.Tayloracknowledged having signed a card and corroboratedKerr's account of how this occurred. He further testifiedthat both before and after this incident he took no part inthe union campaign at the plant and that he asked no em-ployee to vote for or against the Union.Vice President Gibson testified that when the Companyfirst learned about the initiation of an organizational cam-paign he spoke to Taylor and asked that he support theRespondent's opposition to a union victory. According toGibson, Taylor told him that his son, Judge Taylor, wasengaged at that time in a campaign for reelection and thatin order not to jeopardize his son's prospects he felt that hewould have to remain completely neutral throughout therepresentation drive at the Respondent's plant. Taylor's tes-timony that he maintained that stance during the period inquestion was supported by the testimony of Charles Lee.The latter, who was the operations manager and personneldirector, testified that prior to the election he knew of noth-ing that occurred in the plant which would indicate thatFrank Taylor was for the Union. General Manager Brobstgave testimony to the same effect.26 The official reporterfor this case has an excellent reputation for accura-cy. At onepoint in the hearing,however, the reporterstated that he washaving mechanicaldifficulty withhis equipmentand a portionof the testimo-ny of Charles Lee had to berepeated. It appearsthat a somewhat similarsituationmay havearisen fora brief periodduring Parker's appearance onthe stand and that,inadvertently, the mechanical problemwent undetected. 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn support of its Objection 3 the Respondent called eightwitnesses?" Their testimony will now be considered.Employee John Ball testified as to an incident whichallegedly occurred shortly before the notice of the electionwas posted at the plant. According to Ball: Taylor told him"they came to me for advice . . . there has been 48 cardssigned. . .I got all the cards signed last year. . . .Ihad20 cards and Bill Kerr had 20 cards." Ball testified that inthis same conversation Taylor referred to two other employ-ees and said thatthe Company would be surprised to dis-cover that these individuals had signed cards. Oncross-examination,Ball concededthat Taylor could havebeen talking of the union campaign that was conducted atthe plant in 1971. Taylor flatly denied having told anyonethat he had secured any signatures on cards or that he wasparticipating in the organizational campaign.Ball was nota credible witness. Neither by his glib recitation on directexamination of the alleged conversation,or by his haltingand hesitant answers on cross-examination,did he displayany candor or persuasion. Taylor's denials were credible.Based upon an appraisal of these witnesses,it is my conclu-sion that the alleged conversation never occurred.Employee Sam Moses testified that about June 1, FrankTaylor asked him whether he hadsigned aunion card andwhen he replied that the employees did not need the Union,Taylor suggested that if Moses "should take a notion towant a card he had one and if [Moses] knew of anyone thatwanted to sign one he had one." Moses further testified thatabout 3 days before the election, Taylor questioned him asto whether he planned to vote for the Union. According toMoses,he responded by saying that he could not be both-ered with the election and that after he made this statement,Taylor declared that although he would not be allowed tocast a ballot "if he could he would vote for it." 28 Taylordenied having asked Moses whether Moses had signed aunion card or whether he would vote for the Union and hedenied that he ever told any employee that if permitted tovote he would support the Union. Moses was another wit-nesswho by his carriage and bearing while on the witnessstand, and most particularly throughout his cross-examina-tion, demonstrated a great lack of candor. He was an un-convincing witness.In view of this conclusion as to hiscredence, I find that, contrary to Moses, Taylor never madethe statements which Moses attributed to him.About the middle of June, General Manager Brobst helda meetingat which he spoke to all the employees about theforthcoming balloting and told them of the Company's op-position to the Union. Employee John Ball testified that ashe was leaving the meeting Frank Taylor, who was nearby,pulled a card out of his pocket and said, "Here is my card."Employee Laverne Knight testified that after this meetingand as the employees were leaving the room she heardFrank Taylor say to someone else that he "wondered if thecards that [Brobst] talked about were like the one he had inhis pocket.... " 29Frank Taylor testified that shortly before themeetingabout which Ball and Knight testified,30 he saw a numberof authorization cards laying on the assembly line, and thathe picked one up and had it in his possession at the meeting.According to Taylor, Brobst told the employees during thecourse of his speech that if over 51 percent of the employeessigned cards, the Union could secure bargaining rights with-out an election, depending on the language that appearedon the authorization card. Taylor testified that on leavingthe meeting and after hearing Brobst's comments about themanner in which a union could come into the plant withoutan election, he took the card from his pocket and discusseditwith Foreman James Lambdin. Taylor furthertestifiedthat immediately thereafter he showed the card to PaulStottsberry, the Respondent's industrial relations manager,to ask him how, in view of the language on the blank cardwhich he had, the Union could secure bargaining rightswithout an election. According to Taylor, Stottsberry wasunable to answer the question and, after taking the card,promised that he would discuss the matter with Brobst tosecure an answer to Taylor's question. Taylor was complete-ly credible in his account of what occurred. His testimonywas also, in large measure, corroborated by that of employ-ee Knight which appears above. Stottsberry appeared as awitness but was never asked any questions about this inci-dent by the Respondent. Although Ball testified that Taylorsaid "here is my card," Ball conceded that the card whichTaylor held in his hand was unsigned. In view of the fore-going, it is the conclusion of the undersigned that Taylor'sonly remarks about the card were prompted by Brobst'scomments at the meeting and that Taylor did not make thestatementwhich Ball attributed to him.Employee Lola Smith testified that the day before theelection oneof the employees pinned a paper on Taylor'sshirt which read "Vote Yes" and that when Taylor took itoff he said "I'd better pull that off before Mr. Quade seesme...... Laverne Quade, the Respondent's purchasingmanager, was nearby. Taylor readily acknowledged thatthis incident had occurred when, after a break period, as hewas walking back to work, Pat Connor, one of the employ-ees, surreptitiously taped the sign to his jacket. Taylor testi-fied that as soon as he realized what had occurred heremoved the sign and Connor thereupon taped the sign onthe back of a fellow employee. This incident, about whichthere was no dispute as to the facts, was plainly on the levelof a harmless shop or factory prank and of no significancewith respect to the conduct of the election.Paul Creekmore, a brother-in-law of John Ball, and onewho had been promoted to foreman at the time of thehearing, testified as to a conversation he assertedly heardabout 2 weeks before the election. According to Creekmore,as he was passing the entrance to the warehouse, he heardTaylor say to employee Charles Siler "if it got in it wouldhelp you and me both." Creekmore did not hear any moreof the conversation and he readily conceded that he did not27 That is,the witnesses who were calledsolelyin connection with the70 Taylorand Ball testifiedthatthismeeting occurred about mid-June.representation issue.These were John Ball,Paul Creekmore,Jeannette Da-Knight testifiedthat it was held early in May. It was obvious, however, thatvisHelen Frazer, Laverne Knight, Sam Moses,Lee Parker,and Lola Smith.all three were referring to the same meeting.Because of the mutually corrob-Thequotations in this paragraph are from Moses' testimony.orative testimonyof Taylorand Ball asto the dateof the meeting, the29 The quotation is from Knight's testimony.undersigned concludesthat it tookplaceabout2 weeks before the election. ROPERCORPORATIONknow what Taylor and Siler were talking about. Taylortestified that he could not remember ever having made sucha statement. The Respondent never called Siler as a witnessto corroborate Creekmore. In view of the fact that Creek-more himself acknowledged that he did not know the sub-ject of the conversation in which Taylor and Siler wereengaged, there is nothing in this incident on which the Re-spondent can rely for evidence of irregular preelection con-duct by Taylor.Employees Helen Frazer, Laverne Knight, and Lee Par-ker testified that on several occasions prior to the electionthey saw Taylor in the company of a number of well-knownunion adherents. According to Frazer, she frequently sawTaylor talking with employees Bill Kerr, Dessie Neeley,Lucie Marsee, and Pat Collins. Frazer conceded, however,that she never heard what was being said in any of theseconversations, that she never heard Taylor mention the or-ganizational campaign and that she did not know whetherTaylor was for or against the Union. Lee Parker testifiedthat on a number of occasions before the election he sawFrank Taylor conversing with employees Jerry Kinder,Roger Bird, and Bill Kerr. Parker described the latter asunion adherents and testified that he saw Taylor talkingwith them in a group near the timeclock. However, Parkerconceded that he did not know what Taylor was talkingabout during any of these conversations. He also concededthat Taylor was a very gregarious person who characteristi-cally talked with many people in the plant, that Taylor haddone this before the advent of the Union's organizationaldrive, and that there was no apparent change in his habitsafter the election campaign began. Laverne Knight testifiedthat about 2 weeks before the election she saw Taylor talk-ing in a group that included Dessie Neeley, Bill Kerr, andLucie Marsee, and that all of the latter were wearing unionbuttons.31 She conceded that she was never near enough tohear any of the conversation and that she did not reallyknow what was being discussed. Knight also testified thatat this time Taylor did not appear to be making any effortto hide the fact that he was talking with anyone. Finally,Knight acknowledged that whereas she assumed that thisgroup was talking about the Union, this assumption wasnothing more than a guess on her part. In view of the factthat neither Frazer, Parker, nor Knight was able to offerany testimony as to what Taylor said on any of those occa-sions about which they testified, and in view of their fur-ther testimony about Taylor's well-known penchant fortalking with his coworkers which had been demonstratedthroughout his tenure at the plant, it is the conclusion ofthe undersigned that nothing in the testimony of the threeabove-named employees tended to support the Respond-ent's contention that Taylor injected himself into theUnion's campaign during the preelection period.As noted earlier, Lee Parker also testified that shortlybefore the election Frank Taylor offered to bet him $50 thatthe Union would win and that some time before the electionTaylor also told Parker that he and his son, the countyjudge, could influence the vote so that the Union would win.Taylor denied that he made any such remarks and his denial31On the other hand, Bill Kerr credibly testified on rebuttal that he neverwore a union button at the plant at any time during the preelection period.147was credible.The Respondent presentedseveral witnesseswho testifiedabout alleged union adherents having been seen at Taylor'shome,a residencethat was located only a short distancefrom the plant. Thus, employee John Ball testified that hesaw Bill Kerr at Taylor's house before the election. On theother hand, Ball conceded that he hadseenKerr at Taylor'shome on severaloccasions long before the Union ever ap-peared onthe scene.Paul Creekmore testified that one evening before the elec-tion he saw Robert M. Huddock, the union representative,in the yard at Taylor's residence. This testimony wasthoroughly refuted by Huddock himself. Huddock testifiedthat he has never visited Taylor's home and that at the timeof the hearing he still did not know where Taylor lived.According to Huddock, he was in sole charge of conductingall union meetingsheld prior to the election and that Taylornever attended any of them. He further testified that it wasnot until about a month after the election that he first metTaylor when the latter spoke to him about having beendischarged by the Respondent. Creekmorewas not a con-vincingwitness,ashasbeen found earlierherein.Huddock's testimony, on the other hand, was completelycredible. Consequently, it is now found that, contrary toCreekmore's account, Huddock never visited Taylor's resi-dence prior to the representation election at the plant.Lola Smith testified "time and againI seen. . . peoplethat was for the Union there at Frank's [Taylor's] house."Smith did not specify when it was that she sawthese allegedunion adherents at Taylor's residence. She was unconvinc-ing throughout her appearanceas a witness.She testified ina manner that was garrulous and flippant and while on thestand displayed deep antipathy for both Taylorand his son,Judge Taylor. Consequently, it is the conclusion of the un-dersigned that her testimony is worthy of no credence inassessingthe validity of Respondent's objectionto the elec-tion.JohnBall testifiedthat on the afternoon of theelectionand subsequent to the time when the ballots had beencounted he drove past Taylor's home andsaw several em-ployees in the driveway there with Taylor. The Respondentsought to characterize this event as a "victory celebration"which was being staged at Taylor's residence. Taylor, on theother hand, readily acknowledged that severalemployeeswere there that afternoon. He testified that prior to theelection he had wagered with employee Merrill Carpenterand that he had bet Carpenter a case of beer that the Unionwould lose the election. According to Taylor, after the elec-tion tally established that the Union had won, Carpenterarrived at his house to collect the bet and shortly thereafterseveral other employees came to share in Carpenter's win-nings.Ball also testified that on the same afternoonand immedi-ately after the election results became known, he saw Tayloron the plant parking lot and in the midst of several employ-ees when employee Bill Kerr walked up to Taylor and said"We won." However, Ball acknowledged that he did nothear Taylor say anything on this occasion.Bothof the foregoing incidents, having occurred after theelection, could not have effected the results of that election.The Respondent urges that they tend to show that Taylor 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas a union adherent throughout the campaign. This con-tention, however, is premised on the assumption that theother evidence offered in support of Objection 3 demon-strates that Taylor actively supported the Union during itsorganizational drive.It is the conclusion of the undersignedthat this contention of the Respondent is not supported bycredible testimony. As has been seen from the evidencerecited earlier and the findings in connection therewith, themost that the Respondent established was that Taylor, anolder member of the Respondent's work force, was wellknown in the community and among the employees,that hewas gregarious by nature,and that he engaged in a greatdeal of socializing with his coworkers both during workinghours and thereafter. On the findings set forth above, it isthe conclusion of the undersigned that the Respondent hasfailed to prove that Taylor, or any other supervisor, assisted,supported, or participated in the Union's organizationalactivities so as to interfere with the holding of a fair andimpartial election. Accordingly, it is now recommended thatthe Respondent's Objection 3 be overruled.32CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization,all within the meaning of theAct.2.By discharging and refusing to reinstate Frank Taylorbecause he refused to cooperate with an attempt by theRespondent to set aside a representation election, therebydiscouraging nonsupervisory employees in the free exerciseof their statutory rights guaranteed by Section 7 of the Act,and discouraging membership in and activities on behalf ofthe Union,the Respondent has engaged,and is engaging, inunfair labor practices within the meaning of Section 8(a)(1)of the Act.3.By discriminatorily discharging Roger Bird, therebydiscouraging protected concerted activity, the Respondenthas engaged,and is engaging,in unfair labor practices with-in the meaning of Section 8(a)(3) of the Act.4.By interfering with,restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, the Respondent has engaged,and is engaging,in unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.The General Counsel has not proved by a preponder-ance of the evidence that the Respondent interfered with,restrained, or coerced its employees in the exercise of the32 Oneother incidentshouldbe mentioned:Employee Jeannette Davistestified that about5 days afterthe election, she was present nearthe plantbulletin board whenthe Employer's objections to the election wereposted.Accordingto Davis, she,and several employees, along withFrank Taylor,all of whom werenearby,gathered at theboard to readthe announcement.Davis testified that at some point she heardemployeeDessieNeeley say toTaylor "theycontested the election,now what willwe do?" She furthertestified thatalthough Taylorsaid something in response to the question, itwas incomprehensibleto her andshe could not recall what it was that he said.This episode has no relevance to the currentinquiryinto the basis for theEmployer's objections since(a) it occurred subsequent to the election and (b)no evidence was offeredas to what, if anything, Taylor saidat the time.rights safeguardedby the Act, except bythe specific actsand conduct found herein to have been violative.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it will be recommended that the Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act.It has been found that the Respondent's discharge andrefusal to reinstateFrank Taylorinterfered with,restrained,and coerced nonsupervisory employees in the exercise oftheir statutory rights. In order to restore to these employeestheir full freedom to exercise those rights and thus to effec-tuate the policies of the Act, it is recommended that theRespondent be ordered to offer Taylor immediate and fullreinstatement to his former, or a substantially equivalentposition, and make him whole for any loss of earnings hemay have suffered by reason of such discharge by paymentto him of a sum of money equal to the amount he wouldhave earned from the date of his discharge to the date of theoffer of reinstatement, less earnings during said period, tobe computed in accordance with the formula set out inF.W. Woolworth Company,90 NLRB 289 (1950), togetherwith interest at the rate of 6 percent per annum to be com-puted in the manner set forth inIsisPlumbing & HeatingCo., 138 NLRB 716 (1962). Having found that the Respon-dent discriminatorily terminated Roger Bird on July 9,1973, it is recommended that the Respondent be ordered tooffer him immediate and full reinstatement without preju-dice to his seniority or other rights and privileges, and makehim whole for any loss of earnings he may have sufferedfrom the time of his discharge to the date of theRespondent's offer of reinstatement. The backpay for Birdshall be computed in accordance with theWoolworthandIsiscases citedsupra.Itwill also be recommended that theRespondent be required to preserve and make available tothe Board, or its agents, on request, payroll and other re-cords to facilitate the computation of backpay due.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941).Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, thereis issuedthe following recommended:ORDER 33The Respondent, Roper Corporation, Williamsburg Divi-sion, its officers, agents, successors, and assigns, shall:33 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as providedin Section102.48 ofthe Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and Order, and all objectionsthereto shall bedeemedwaived for all purposes. ROPERCORPORATION1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployees because of their union or concerted activities.(b) Interfering with, restraining, or coercing nonsupervi-sory employees in the exercise of their statutory rights bydischarging and refusing to reinstate supervisory personnelbecause they refuse to cooperate with the Respondent inthwarting the exercise by employees of their organizationalrights.(c)Coercively, or otherwise unlawfully, interrogating itsemployees as to their union sympathies and activities andthreatening employees with the loss of jobs if the Union wonthe election.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or engage in concerted activities for the purposeof collective bargaining or other mutual aid, or to refrainfrom any or all such activities.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer Frank Taylor immediateand full reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole in the manner set forth above in the sectionentitled "The Remedy."(b)OfferRoger Bird immediate and full reinstatement tohis former or substantially equivalent position, without prej-udice to his seniority or other rights and privileges and makehim whole in the manner set forth above in the sectionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records and reports, and all other records necessary toanalyze the amount of backpay due, and the right to rein-statement.(d) Post at its plant in Williamsburg, Kentucky, copies ofthe attached notice marked "Appendix." 34 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being duly signed by an authorized represen-tative of the Respondent, shall be posted immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that saidnotices are not altered, defaced or covered by any othermaterial.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Decision, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.IT IS RECOMMENDED that Objection 3 filed by the Respon-dent in Case 9-RC-10128 be overruled.34 In the event theBoard's Order isenforced by a Judgment of the UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the UnitedStates Court of Appeals Enforcing anOrder ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government149WE WILL NOT coercively,or otherwise unlawfully, in-terrogate our employees as to their union sympathiesand activities.WE WILL NOTthreaten our employees with loss of jobsif the Union comes in.WE WILL NOTdischarge, or otherwise discriminateagainst any employees because of their union or con-certed activities.WE WILL offerFrank Taylorfull and immediate rein-statement to his former job as foreman of warehouseand shipping,or a substantially equivalent position,without prejudiceto any seniorityor other rights andprivilegespreviouslyenjoyed,and make him whole forany loss of pay suffered as a result of his discharge.WE WILL offer Roger Bird full and immediate rein-statement to his former,or a substantially equivalent,position,without prejudiceto any seniorityor otherrights and privilegespreviouslyenjoyed and make himwhole for any loss of paysuffered as a result of hisdischarge.WE WILL NOTin any other manner interfere with, re-strain,or coerce our employees in the exercise of theirright to self-organization,to form,join,or assist UnitedSteelworkersofAmerica,AFL-CIO-CLC, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, or en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid, or to refrain from anyor all such activities.ROPERCORPORATION,WIL-LIAMSBURG DIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room3003, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3625.